NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL

                                              OF FLORIDA

                                              SECOND DISTRICT


VLADIMIR CHERENFANT,                          )
                                              )
              Appellant,                      )
                                              )
v.                                            )             Case No. 2D13-2887
                                              )
STATE OF FLORIDA,                             )
                                              )
              Appellee.                       )
                                              )


Opinion filed October 1, 2014.

Appeal from the Circuit Court for Manatee
County; Peter A. Dubensky, Judge.

Howard L. Dimmig, II, Public Defender,
and Carol J. Y. Wilson, Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Dawn A. Tiffin,
Assistant Attorney General, Tampa, for
Appellee.


MORRIS, Judge.

              Vladimir Cherenfant appeals the revocation of his sex offender probation

for the offense of lewd and lascivious battery. We affirm the revocation of his probation

without comment but remand for the trial court to strike the violation of condition
fourteen from the order of revocation because the trial court orally found that this

violation had not been proven. See Senat v. State, 62 So. 3d 1236 (Fla. 2d DCA 2011).

              Affirmed; remanded with directions.



ALTENBERND and KHOUZAM, JJ., Concur.




                                            -2-